Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art cited (which includes document US 5,914,652, alongside the previously disclosed documents and other Art) fails to disclose a vehicle detector configured to detect a train entering a work zone, the vehicle detector comprising a vertical member comprising a first and a second end, where the detector portion is rotatably coupled to the first end of the vertical member and configured to be rotated in a first direction, in a second direction, or both; and a stabilizing structure coupled to the vertical member, the stabilizing structure configured to stabilize the vertical member and defining a circumference that is disposed around the vertical member; where the first direction is perpendicular to the second direction. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.
Regarding claim 11, the prior art cited (which includes document US 5,914,652, alongside the previously disclosed documents and other Art) fails to disclose a vehicle detector configured to detect a train entering a work zone, the vehicle detector comprising: means for mounting the detector portion to a front exterior portion or a back exterior portion of a second vehicle that is configured to travel on a road; wherein the means for mounting comprises a mounting bracket configured to enable the detector portion to be rotated in a first direction, in a second direction, or both, and wherein the first direction is perpendicular to the second direction. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.
Regarding claim 15, the prior art cited (which includes document US 5,914,652, alongside the previously disclosed documents and other Art) fails to disclose a system comprising: one or more level indicators, the one or more level indicators configured to indicate an orientation of the detector portion with respect to a first axis, a second axis, or both, wherein the first axis is perpendicular to the second axis; a vertical member coupled to the detector portion; and a stabilizing structure coupled to the vertical member and configured to stabilize the vertical member, the stabilizing structure defining a circumference around the vertical member. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
April 23, 2022